Name: Commission Implementing Decision (EU) 2018/1021 of 18 July 2018 on the adoption of technical standards and formats necessary for the operation of the automated matching through the common IT platform using the European classification and the interoperability between national systems and the European classification (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  labour market;  information and information processing;  economic geography;  employment;  documentation
 Date Published: 2018-07-19

 19.7.2018 EN Official Journal of the European Union L 183/20 COMMISSION IMPLEMENTING DECISION (EU) 2018/1021 of 18 July 2018 on the adoption of technical standards and formats necessary for the operation of the automated matching through the common IT platform using the European classification and the interoperability between national systems and the European classification (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (1), and in particular Article 19(6) thereof, Whereas: (1) Regulation (EU) 2016/589 establishes a common IT platform to bring together job vacancies, and job applications and CVs (job seeker profiles) in the European Union. (2) To enable the matching of job vacancies with job applications and job seeker profiles, the information must be exchanged according to a uniform system, within the meaning of Article 17 of Regulation (EU) 2016/589, based on common technical standards and formats. (3) For the purpose of a high quality multilingual matching on the common IT platform, Article 19 of Regulation (EU) 2016/589 provides for the use of a European classification of skills, competences and occupations. (4) Member States who choose not to use the European classification in their national systems for job vacancies and job seeker profiles connected to the single coordinated channel, within the meaning of Article 18 of Regulation (EU) 2016/589, must make a mapping between the classifications used by those systems and the European classification to allow interoperability. (5) The mapping between national, regional or sectoral classifications and the European classification requires the establishment and regular updating of inventories and tables for mapping. (6) To facilitate the establishment and updating of such mapping inventories and tables and the subsequent exchange of information based on the mapping the Commission should provide the necessary technical standards and formats and the appropriate technical applications to support it. (7) By publishing and sharing their national mapping tables with other Member States and the Commission the Member States will contribute to the development and improvement of the European classification and services and tools provided by EURES such as the algorithms for search and matching engines. (8) The measures provided for in this Decision are in accordance with the opinion of the EURES Committee, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down the technical standards and formats necessary for the operation of the automated matching through the common IT platform using the European classification and the interoperability between national systems and the European classification. Article 2 Definitions For the purpose of this Decision, the following definitions shall apply: (a) mapping tables means machine-readable correspondence tables that express how concepts in one classification relate to one or more concepts in another classification. Mapping tables are used for automatic transcoding of information for the purpose of automated matching through the common IT platform; (b) machine-readable means that information is presented in a format that can be easily processed by a computer; (c) transcoding means the process of converting information from one form of coded representation to another; (d) syntax means the rules and arrangements for the presentation of information in a structured way; (e) ESCO service platform means the website on which the Commission makes the classification of European Skills, Competences, Qualifications and Occupations available and which is publicly accessible (2). Article 3 Creation of mapping tables 1. Member States that use national, regional or sectoral classifications when recording information related to occupations, skills or competences in national systems for job vacancies or job seeker profiles connected to the single coordinated channel, within the meaning of Article 18 of Regulation (EU) 2016/589, shall, in order to make them available to the EURES portal in accordance with Article 17(1) of Regulation (EU) 2016/589, create and use machine-readable mapping tables between each of these national, regional and sectoral classifications and the European classification adopted pursuant to Article 19(2) of Regulation (EU) 2016/589. 2. Member States shall create these tables in accordance with common technical standards and formats in order to enable an effective operation of the automated matching through the common IT platform as referred to in Article 19(6) of Regulation (EU) 2016/589. 3. The technical standards and formats referred to in paragraph 2 shall consist of: (a) the set of information to be included in the mapping tables; (b) a syntax to express this set of information. 4. The European Coordination Office for EURES shall communicate and make available the technical standards and formats referred to in paragraph 2 on the EURES portal Extranet (3). 5. As provided for in Article 19(5) of Regulation (EU) 2016/589, the European Commission and the European Coordination Office for EURES shall provide support to the Member States for their mapping. In particular, it shall make available an application to help establish and update inventories and mapping tables. 6. Member States using the European classification at national level, according to Article 19(4) of Regulation (EU) 2016/589, do not need to create mapping tables as referred to in this Decision. 7. Following the procedures laid down in Article 6, the European Coordination Office for EURES may update the technical standards and formats. Article 4 Ensuring interoperability with the common IT platform through mapping tables The mapping tables referred to in Article 3, shall be used for automatic transcoding of information on job vacancies or job seeker profiles for the purpose of automated matching through the common IT platform. Member States shall ensure that any codes of their national, regional and sectoral classifications in job vacancies and job seeker profiles under Regulation (EU) 2016/589 Article 17(1) are replaced or complemented by the corresponding codes of the European classification, by using the mapping tables for transcoding before making them available to the EURES portal. Article 5 Publication of mapping tables Member States shall make their mapping tables available by publishing them on the ESCO service platform using the standards and formats defined in Article 3(2). Article 6 Governance and updating of the technical standards and formats 1. All Member States shall appoint, and through their EURES National Coordination Offices, notify the European Coordination Office for EURES the details of, a single point of contact to which all requests, enquires and communications regarding the application of this Decision can be addressed. 2. The Coordination Group for EURES, referred to in Article 14 of Regulation (EU) 2016/589, shall once a year undertake a review of the application of this Decision. 3. The European Coordination Office for EURES may update the technical standards and formats referred to in Article 3(2) if this is needed for the efficient automated matching through the common IT platform. 4. Before adopting any new version of the technical standards and formats and making it available on the EURES portal Extranet, the European Coordination Office for EURES shall formally consult the Coordination Group for EURES. Article 7 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 107, 22.4.2016, p. 1. (2) http://ec.europa.eu/esco (3) http://eures.europa.eu